Exhibit 99 News For more information, contact: Brenda Williams (203) 846-6636 ANHEUSER-BUSCH COS. REPORTS INCREASED SALES AND EARNINGS FOR THE FOURTH QUARTER AND FULL YEAR 2007 ST. LOUIS, Jan. 31, 2008 – Anheuser-Busch Cos. Inc. today reported that fourth quarter 2007 net sales increased 7.9 percent and diluted earnings per share increased 16 percent.For the full year 2007, net sales increased 6.2 percent and diluted earnings per share (excluding normalization items in both years) improved 10.3 percent. 1/ “Anheuser-Busch achieved significant results in 2007,” said August A. Busch IV, president and chief executive officer of the company. “We achieved strong earnings growth and broadened our beer portfolio to enhance our participation in the high-end segment.Our revenue per barrel performance was solid and we managed cost pressures effectively.International beer profits for the year for both our operations and those of our equity partners increased significantly and our packaging and entertainment segments contributed strong earnings growth.We also achieved significant increases in operating cash flow, return on capital and cash returned to shareholders.” - more - Fourth Quarter Earnings Anheuser-Busch Add One BEER SALES RESULTS The company’s reported beer volume for the fourth quarter and full year 2007 is summarized in the following table: Reported Beer Volume (millions of barrels) for Periods Ended December 31 Fourth Quarter Full Year Versus 2006 Versus 2006 2007 Barrels % 2007 Barrels % U.S. 23.1 Up 0.8 Up 3.4% 104.4 Up 2.1 Up 2.0% International 5.8 Up 0.2 Up 4.7% 24.0 Up 1.3 Up 5.8% Worldwide A-B Brands 28.9 Up 1.0 Up 3.7% 128.4 Up 3.4 Up 2.7% Equity Partner Brands 7.6 Up .02 Up 0.2% 33.2 Up 1.5 Up 4.9% Total Brands 36.5 Up 1.0 Up 2.9% 161.6 Up 4.9 Up 3.2% U.S. beer shipments-to-wholesalers increased 3.4 percent for the fourth quarter, while sales-to-retailers increased 1.3 percent, on a selling day adjusted basis.Import brands contributed 230 basis points of growth to shipments and 180 basis points to wholesaler sales-to-retailers. For the full year 2007, shipments-to-wholesalers increased 2 percent, and sales-to-retailers increased 1.3 percent with acquired and import brands contributing 170 basis points of growth to shipments and 160 points to sales-to-retailers.Wholesaler inventories for Anheuser-Busch produced brands at the end of the year were approximately the same as year-end 2006. U.S. beer industry volume growth was strong in 2007 for the second year in a row, up approximately 1.4 percent.The company’s estimated U.S. beer market share for 2007 was 48.5 percent compared to prior year market share of 48.2 percent.Market share is based on estimated U.S. beer industry shipment volume using information provided by the Beer Institute and the U.S. Department of Commerce. Fourth Quarter Earnings Anheuser-Busch Add Two International volume, consisting of Anheuser-Busch brands produced overseas by company-owned breweries and under license and contract brewing agreements, plus exports from the company’s U.S. breweries, increased 4.7 percent for the fourth quarter and 5.8 percent for the full year 2007.These increases are primarily due to increased volume in China, Canada and Mexico, partially offset by lower volume in the United Kingdom. Worldwide Anheuser-Busch brands volume, comprised of domestic volume and international volume, increased 3.7 percent for the fourth quarter and 2.7 percent for the full year to 29 million and 128 million barrels, respectively. Equity partner brands volume (representing the company’s share of its equity partners’ volume on a one-month lag basis) was essentially level for the fourth quarter on increased Tsingtao volume offset by lower Modelo export volume. For the full year, equity partner volume was up 4.9 percent due to Tsingtao and Modelo volume growth. Total brands volume, which combines worldwide Anheuser-Busch brand volume with equity partner volume was 37 million barrels in the fourth quarter 2007, up 1 million barrels, or 2.9 percent. Total brands volume was up 3.2 percent, to 162 million barrels for the full year 2007. FOURTH QUARTER 2007 FINANCIAL RESULTS Key operating results and a discussion of financial highlights for the fourth quarter 2007 versus 2006 follow. ($ in millions, except per share) Fourth Quarter 2007 versus 2006 2007 2006 $ % Gross Sales $4,220 $3,931 Up $289 Up 7.3% Net Sales $3,694 $3,425 Up $269 Up 7.9% Income Before Income Taxes $158 $105 Up $53 Up 50.8% Equity Income $123 $140 Dn $17 Dn 11.8% Net Income $214 $191 Up $23 Up 12.3% Diluted Earnings per Share $.29 $.25 Up $.04 Up 16.0% Fourth Quarter Earnings Anheuser-Busch Add Three · Net sales increased 8 percent driven by sales increases from all operating segments. U.S. beer segment sales increased 8 percent due primarily to 3.4 percent higher beer sales volume, and a 3.7 percent increase in revenue per barrel 2/ resulting from price increases earlier in the year and favorable brand mix.International beer sales were up 11 percent primarily due to volume increases in China, Canada and Mexico, packaging segment sales grew 1 percent due to increased can manufacturing revenues, and entertainment revenues increased 7 percent primarily due to higher attendance and increased ticket pricing. · Income before income taxes grew $53 million, or 51 percent versus prior year due to higher profits in each of the company’s operating segments, partially offset by higher interest expense. Pretax profits for U.S. beer increased 10 percent, or $37 million due to increased revenue per barrel and higher beer sales volume, partially offset by higher production costs and increased marketing spending. International beer pretax income was up $12 million compared with prior year.Increased earnings from Canada and Mexico plus profit improvement in the United Kingdom were partially offset by lower results in China and Ireland. Packaging segment pretax income was up $4 million primarily due to higher recycling profits. Entertainment segment pretax income improved $8 million, primarily due to higher attendance and increased ticket pricing. Fourth Quarter Earnings Anheuser-Busch Add Four · Equity income decreased $17 million, or 12 percent reflecting reduced Grupo Modelo export volume and increased production costs, partially offset by benefits from Modelo’s Crown import joint venture. · Fourth quarter net income increased 12 percent and diluted earnings per share increased 16 percent, to $.29. FULL YEAR 2007 FINANCIAL RESULTS Key operating results and a discussion of financial highlights for the full year 2007 vs. 2006 follow. ($ in millions, except per share) Full year 2007 versus 2006 2007 2006 $ % Gross Sales $18,989 $17,958 Up $1,031 Up 5.7% Net Sales $16,686 $15,717 Up $969 Up 6.2% Income Before Income Taxes $2,423 $2,277 Up $146 Up 6.4% Equity Income $662 $589 Up $73 Up 12.5% Net Income $2,115 $1,965 Up $150 Up 7.6% Diluted Earnings per Share $2.79 $2.53 Up $.26 Up 10.3% · Net sales increased 6 percent due to contributions from all of the company’s operating segments. U.S. beer net sales increased 6 percent due primarily to 3 percent higher revenue per barrel and 2 percent higher shipment volume.International beer segment net sales grew 10 percent primarily due to sales volume increases, packaging segment sales increased 2 percent on higher can manufacturing and recycling revenues and entertainment sales increased 8 percent from increased attendance, ticket pricing and in-park spending. Fourth Quarter Earnings Anheuser-Busch Add Five · In the third quarter 2007, the company sold certain beer distribution rights in southern California and recognized a pretax gain of $26.5 million, which is reported as a separate line item in the company’s income statement.For business segment reporting, the gain is included in U.S. beer operations. Additionally, reported income before income taxes for 2007 includes a $16 million pretax gain related to the second quarter sale of the company’s remaining interest in its Spanish theme park investment. This gain is reported as a corporate item for segment reporting purposes.Excluding these normalization items to better portray underlying results, income before income taxes increased 4.5 percent 1/ due to higher profits in each of the company’s operating segments, partially offset by higher interest expense.On a reported basis, pretax income grew $146 million, or 6 percent versus prior year. Income before income taxes for U.S. beer, excluding the distribution rights gain, 3/ was up 2 percent, or $48 million versus prior year due to increased beer volume and higher revenue per barrel, partially offset by higher production costs and increased marketing spending. International beer pretax income increased $17 million due primarily to increased profits in China, Canada and Mexico, partially offset by lower results in the United Kingdom. Packaging segment pretax income increased $31 million on improved performance for all packaging businesses, led by higher can manufacturing and recycling profits. Entertainment segment pretax results improved $30 million on increased attendance, ticket pricing and in-park spending. Fourth Quarter Earnings Anheuser-Busch Add Six · Equity income increased $73 million, or 12.5 percent due to Grupo Modelo volume increases, benefits from Modelo’s Crown import joint venture and from the return of advertising funds that were part of prior import contracts.Equity income includes a $16 million charge by Modelo for restructuring related to its domestic distribution system and C-store closings. Excluding the restructuring charge, equity income would have increased $89 million, or 15 percent, 1/ versus 2006. · Comparisons of net income and diluted earnings per share for the full year are impacted by the normalization items discussed previously, as well as a $7.8 million deferred income tax provision benefit recognized in 2006 due to tax reform legislation in Texas. Excluding all normalization items from both years, net income and diluted earnings per share increased 7.5 percent and 10.3 percent, respectively.1/
